William J. Regan, S.
Margaret Watson has petitioned this court individually and as administratrix of the estate of John Watson, to charge the estate of John Watson with the necessary expenses in declaring herself an innocent spouse with *1052regard to the Internal Revenue Service liens filed against the decedent, John Watson, and Margaret Watson, prior to the death of John Watson, the deceased herein.
Margaret Watson, by her supporting affidavit, states that she is the surviving spouse of the decedent herein, having married decedent on November 17, 1950; that prior to the decedent’s death on March 6, 1974, the Internal Revenue Service filed various tax liens against the decedent and the petitioner as the spouse of the decedent. The petitioner alleges that she at no time during her marriage to the decedent earned income of her own, and in order to preserve the marital relationship, dutifully signed the income tax returns of the decedent as the spouse of the decedent during his lifetime. It appears that section 6013 of the Internal Revenue Code of 1954 (US Code, tit 26) might provide some relief to the petitioner. However, the petitioner does not have sufficient funds of her own to pay for the legal and accounting fees which will be necessary to properly present this matter to the Internal Revenue Service for the relief requested.
The petitioner in her final account herein has requested that the court withhold from the moneys to be paid the Internal Revenue Service the sum of $1,000 to pay for the legal and accounting fees with regard to the petitioner’s application before the Internal Revenue Service. The application by the petitioner will not benefit the estate, but would benefit the petitioner individually. The court is unable to cite any statutory or decisional law authorizing the application of the petitioner, and the application is therefore denied. The relief requested would solely benefit the petitioner individually and is an expense that should be borne by the petitioner on an individual basis.